       Case 7:20-cv-08274-NSR-JCM Document 19 Filed 08/02/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
COPYWATCH, INC.

                 Plaintiff                                         Index No.: 7:20-cv-08274-NSR-JCM

        -against-                                                  STIPULATED
                                                                   CONFIDENTIALITY
GEORGIA-PACIFIC LLC                                                AGREEMENT AND
                                                                   PROTECTIVE ORDER
                  Defendant.
--------------------------------------------------------------x

-8',7+&0F&$57+<, U.S.0.J.:

        WHEREAS, all of the parties to this action (collectively, the



Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

        WHEREAS, the Parties, through their undersigned counsel, agree that the following terms

shall govern the disclosure and use of information of any kind produced or disclosed in the course

of discovery in this                                         and

         WHEREAS, the Court finds that good exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;

        IT IS HEREBY ORDERED that any person subject to this Protective Order                including

without limitation, the Parties to this action, their representatives, agents, experts and consultants,

all third parties providing discovery in this action, and all other interested persons with actual or

constructive notice of this Order        will adhere to the following terms, upon pain of contempt:

        1.       All Discovery Material produced or disclosed in connection with this action shall

be used solely for the prosecution or defense of this action (including any appeal therefrom), and

not for any other purpose or in any other litigation proceeding.
       Case 7:20-cv-08274-NSR-JCM Document 19 Filed 08/02/21 Page 2 of 8




        2.      With respect to Discovery Material that a

pursuant to this Protective Order, no person subject to this Order may disclose such Confidential

Discovery Material to anyone else except as expressly permitted hereunder.

        3.



faith consists of:

        (a)     previously nondisclosed financial information (including without limitation
                profitability reports or estimates, percentage fees, design fees, royalty rates,
                minimum guarantee payments, sales reports, and sale margins);
        (b)     previously nondisclosed material relating to ownership or control of any non-public
                company;
        (c)     previously nondisclosed business plans, product development information, or
                marketing plans;
        (d)     any information of a personal or intimate nature regarding any individual; or
        (e)     any other category of information hereinafter given confidential status by the Court.

        4.      With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such

                                           by: (a) stamping or otherwise clearing marking as



audibility; and (b) producing for future public use another copy of said Discovery Material with

the confidential information redacted.

        5.      A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential information, in which case the reporter

will bind the transcript of the designated testimony in a separate volume and mark it as

                                                                or (b) notifying the report and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages

                                                                                      se all counsel

                                                  2
      Case 7:20-cv-08274-NSR-JCM Document 19 Filed 08/02/21 Page 3 of 8




receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or its counsel. During

the 30-day period following a deposition, all Parties will treat the entire deposition transcript as if

it had been designated Confidential.

       6.      If at any time before the termination of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by notifying all

Parties in writing. Thereafter, all persons subject to this Order will treat such designated

portion(s) of the Discovery Material as Confidential.

       7.      Nothing in this Order will be construed as: (a) a waiver by a Party or person of its

right to object to any discovery request; (b) a waiver of any privilege or protection; or (c) a ruling

regarding the admissibility at trial of any document, testimony, or evidence.

       8.      Where a Producing Party has designated Discovery Material as Confidential, other

persons subject to this Order may disclose such information only to the following persons:

       (a)     the Parties to this action, their insurers, and counsel to their insurers;
       (b)     counsel retained specifically for this action, including any paralegal, clerical, or
               other assistant that such counsel employs and assigns to this matter;
       (c)     outside vendors or service providers (such as copy-service providers and document-
               management consultants) that counsel hire and assign to this matter;
       (d)     any mediator or arbitrator that the Parties engage in this matter or that this Court
               appoints, provided such person has first executed a Non-Disclosure Agreement in
               the form annexed as Exhibit A hereto;
       (e)     as to any document, its author, its addressee, and any other person indicated on the
               face of the document as having received a copy;
       (f)     any witness who counsel for a Party in good faith believes may be called to testify
               at trial or deposition in this action, provided such person has first executed a Non-
               Disclosure Agreement in the form annexed as Exhibit A hereto;
       (g)     any person a Party retains to serve as an expert witness or otherwise provide
               specialized advice to counsel in connection with this action, provided such person
               has first executed a Non-Disclosure Agreement in the form annexed as Exhibit A
               hereto;
       (h)     stenographers engaged to transcribe depositions the Parties conduct in this action;

                                                  3
      Case 7:20-cv-08274-NSR-JCM Document 19 Filed 08/02/21 Page 4 of 8




       (i)     this Court, including any appellate court, its support personnel, and court reporters;
               and
       (j)     any other person upon written agreement of the Parties or order of the Court.

       9.      Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 8(d), 8(8), or 8(g) above, counsel must provide a copy of this Order to such person,

who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that

he or she has read this Order and agrees to be bound by its terms. Said counsel must retain each

signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either

before such person is permitted to testify (at deposition or trial) or at the conclusion of the case,

whichever comes first.

       10.     This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder. All

persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential

       11.     In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material



Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court, and

the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of the

Confidential Court Submission. Any Party that seeks to file Confidential Discovery Material under



                                                 4
       Case 7:20-cv-08274-NSR-JCM Document 19 Filed 08/02/21 Page 5 of 8




seal must file an application and supporting declaration justifying   on a particularized basis   the

sealing of such documents. The parties should be aware that the Court will unseal documents if it



                                                                        Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

        12.     Any Party who objects to any designation of confidentiality may at any time before

the trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court.

        13.     Nothing contained in this Order, however, will affect or restrict the rights of any

Party with respect to its own documents or information produced in this action.

        14.     Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory process,

or if required to produce by law or by any government agency having jurisdiction, provided that

such Party gives written notice to the Producing Party as soon as reasonably possible, and if

permitted by the time allowed under the request, at least 10 days before any disclosure. Upon

receiving such notice, the Producing Party will bear the burden to oppose compliance with the

subpoena, other compulsory process, or other legal notice if the Producing Party deems it

appropriate to do so.

        15.     Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.




                                                   5
      Case 7:20-cv-08274-NSR-JCM Document 19 Filed 08/02/21 Page 6 of 8




       16.     If, in connection with this litigation, a Party inadvertently discloses information

subject to a claim of attorney-clien



of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

       17.     If a disclosing Party makes a claim of inadvertent disclosure, the receiving Party

shall not thereafter review the Inadvertently Disclosed Information for any purpose, except by

order of the Court. The receiving Party shall, within five business days, return or destroy all copies

of the Inadvertently Disclosed Information, and provide a certification of counsel that all such

information has been returned or destroyed.

       18.     Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing Party shall produce a privilege with

respect to the Inadvertently Disclosed Information.

       19.     As with any information redacted or withheld, the receiving Party may move the

Court for an order compelling production of the Inadvertently Disclosed Information. The motion

shall be filed under seal, and shall not assert as a ground for entering such an order the fact or

circumstances of the inadvertent production.

       20.     This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

       21.     Within sixty (60) days after the final termination of this litigation by settlement or

exhaustion of all appeals, all Confidential Discovery Material produced or designated and all




                                                  6
      Case 7:20-cv-08274-NSR-JCM Document 19 Filed 08/02/21 Page 7 of 8




reproductions thereof, shall be returned to the Producing Party or shall be destroyed, at the option

of the Producing Party.

       22.     This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

SO STIPULATED AND AGREED.

 THE LAW OFFICES OF                               BARNES & THORNBURG LLP
 MICHAEL J.S. PONTONE, ESQ. P.C.

 By:________________________                      By:________________________
    Michael J.S. Pontone, Esq.                       Niraj J. Parekh, Esq.
    One Liberty Plaza, 23rd Floor                    445 Park Avenue, Suite 700
    New York, New York 10006                         New York, New York 10022
    Tel: (212) 518-4093                              Tel: (646) 746-2000

 Attorneys for Plaintiff CopyWatch, Inc.          Attorneys for Defendant Georgia-Pacific LLC

Dated: July 29
            __, 2021
       New York, New York


                                                       SO ORDERED.


                                                       ____________________________ 
                                                       _______________________________
                                                       -8',7+&0F&$57+<,
                                                       -8',7+ & 0F&$57+< U.S.0.J.
                                                                             US0




                                                  7
         Case 7:20-cv-08274-NSR-JCM Document 19 Filed 08/02/21 Page 8 of 8




                                                  EXHIBIT A
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
COPYWATCH, INC.

                 Plaintiff                                        Index No.: 7:20-cv-08274-NSR

         -against-                                                NON-DISCLOSURE
                                                                  AGREEMENT
GEORGIA-PACIFIC LLC

                  Defendant.
--------------------------------------------------------------x

         I, ___________________________, acknowledge that I have received the Protective

Order in this action governing the non-disclosure of the Discovery Material and information

designated as Confidential, and that I have read and understand its provisions. I will comply with

all of the provisions of such Protective Order, and further agree that I will not disclose any

Confidential Discovery Material to anyone other than for purposes of this litigation, and that at the

conclusion of the litigation I will return all Discovery Material to the Party or attorney from whom

I received it. By acknowledging these obligations under the Protective Order, I understand that I

am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.


                                                                  Name: __________________

                                                                  Dated: __________________




                                                         8
